Citation Nr: 1509416	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-09 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lung disability, to include as secondary to service-connected lung cancer.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1959 to December 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.

The issue is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is diagnosed with chronic obstructive pulmonary disease and emphysema.  During the June 2014 Board hearing, the Veteran argued that his lung disability could be caused by in-service exposure to asbestos or Agent Orange, or that it was aggravated by his service-connected lung cancer.  The record contains evidence supporting his contention of in-service exposure to asbestos.  Additionally, exposure to herbicides such as Agent Orange is presumed.  Moreover, the Veteran is service connected for lung cancer effective December 2, 2011.  Thus, a new VA examination is required to address all three theories of entitlement to service connection.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, on remand, any outstanding VA or private treatment records should be obtained.

Accordingly, the issue is REMANDED for the following actions:

1.  Obtain any outstanding VA or private treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to identify the Veteran's lung disabilities.  Then, for each diagnosed disability he is to answer:

a)  Is it at least as likely as not (a 50 percent probability or greater) that his lung disability is related to in-service exposure to herbicides in the Republic of Vietnam?  In answering the question, the Veteran's exposure to herbicides is to be presumed.

b)  Is it at least as likely as not that his lung disability is related to in-service exposure to asbestos?  In answering the question, the Veteran's exposure to asbestos is established.

c)  Is it at least as likely as not that his lung disability is caused by, or aggravated by, his service-connected lung cancer?

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

